PER CURIAM.
The trial court erred by sentencing the defendant to less than the mandatory minimum sentence required for a sale of cocaine within 1,000 feet of a school. We reverse and remand for a resentencing to the mandatory minimum sentence. See State v. Vola, 16 F.L.W. 2246, 1991 WL 164426 (Fla. 4th DCA Aug. 28, 1991). See also State v. Scates, 585 So.2d 385 (Fla. 4th DCA 1991); State v. Baumgardner, 587 So.2d 1147 (Fla. 4th DCA 1991); State v. Baxter, 581 So.2d 937 (Fla. 4th DCA 1991).
GUNTHER and STONE, JJ., and JAMES H. WALDEN, Senior Judge, concur.